ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-05-124, concluding that H. ALTON NEFF of BRICK, who was admitted to the bar of this State in 1967, should be censured for violating RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process) and RPC 3.4(g) (presenting or threatening to present criminal charges to obtain an improper advantage in a civil matter), and good cause appearing;
It is ORDERED that H. ALTON NEFF is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.